Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                            Oct 22 2014, 10:23 am
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

MATTHEW J. MCGOVERN                                 GREGORY F. ZOELLER
Anderson, Indiana                                   Attorney General of Indiana

                                                    JUSTIN F. ROEBEL
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRISTOPHER STULL,                                  )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )       No. 31A01-1403-CR-110
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE HARRISON SUPERIOR COURT
                           The Honorable Roger D. Davis, Judge
                              Cause No. 31D01-1306-FB-370



                                         October 22, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


CRONE, Judge
                                       Case Summary

       Christopher Stull appeals his twelve-year sentence imposed for his conviction for class

B felony operating a vehicle with a schedule I or II controlled substance causing death,

arguing that it is inappropriate in light of the nature of the offense and his character.

Concluding that Stull has failed to carry his burden to show that his sentence is inappropriate,

we affirm.

                               Facts and Procedural History

       Stull was driving his pickup truck in Harrison County when he crossed the center line

and crashed into the car driven by Crystal Milchling, who was killed. The collision also

trapped in the backseat Milchling’s seven-year-old daughter N.P., whose cries for help to her

mother went unanswered. Emergency workers had to cut her out of the car. N.P. was

transported by air ambulance to the hospital. N.P.’s injuries included a cracked skull, a

broken lower left leg, a broken left forearm, a broken right forearm, a broken right wrist, and

lacerations to her left eyebrow and the right side of her forehead. Following the collision,

Stull was transported to a hospital and submitted to a blood draw. The blood test revealed

the presence of methamphetamine.

       The State charged Stull with Count 1, class B felony operating a vehicle with a

schedule I or II controlled substance causing death; and Count 2, class D felony operating a

vehicle with a schedule I or II controlled substance causing serious bodily injury. Stull and

the State entered into a plea agreement, in which Stull agreed to plead guilty to Count 1 as

charged and the State agreed to a sentencing cap of twelve years and to dismiss Count 2. The


                                               2
trial court accepted the plea agreement and sentenced Stull to twelve years executed. Stull

appeals.

                                   Discussion and Decision

       Stull contends that his sentence is inappropriate pursuant to Indiana Appellate Rule

7(B), which states, “The Court may revise a sentence authorized by statute if, after due

consideration of the trial court’s decision, the Court finds that the sentence is inappropriate in

light of the nature of the offense and the character of the offender.” When reviewing a

sentence, our principal role is to leaven the outliers rather than necessarily achieve what is

perceived as the correct result. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008). “We

do not look to determine if the sentence was appropriate; instead we look to make sure the

sentence was not inappropriate.” Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). A

defendant's conscious choice to enter a plea agreement that limits the trial court's discretion

to a sentence less than the statutory maximum should usually be understood as strong and

persuasive evidence of sentence reasonableness and appropriateness. Childress v. State, 848
N.E.2d 1073, 1081 (Ind. 2006) (Dickson, J., concurring). Stull has the burden to show that

his sentence is inappropriate. Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007), clarified

on reh’g, 875 N.E.2d 218.

       Turning first to the nature of the offense, we observe that “the advisory sentence is the

starting point the Legislature selected as appropriate for the crime committed.” Pierce v.

State, 949 N.E.2d 349, 352 (Ind. 2011). Stull pled guilty to a class B felony. The advisory

sentence for a class B felony is ten years with a sentencing range of six to twenty years. Ind.


                                                3
Code § 35-50-2-5. Stull received a twelve-year sentence, the maximum he could receive

pursuant to the plea agreement but only two years above the advisory sentence for a class B

felony. Stull argues that the nature of his offense is exactly that contemplated by the statute,

and therefore a sentence above the advisory is unwarranted. We disagree. In addition to

causing Milchling’s death, Stull’s conduct also caused severe physical injuries to her seven-

year-old child. The emotional toll on the child must be significant as well, since she not only

witnessed the violent and unnecessary death of her mother but also remained trapped in the

car after the collision until emergency workers cut her out.

       As for Stull’s character, he has a misdemeanor conviction for driving while

intoxicated. Although the crime occurred thirteen years before the current offense, it is

directly related to it. In fact, Stull has a lengthy history of drug use including marijuana and

methamphetamine.       Therefore, even though his criminal history consists of one

misdemeanor, he cannot be said to have led a law abiding life. Other circumstances reflect

positively on Stull’s character: he was remorseful and he has a solid employment history.

Nevertheless, even if his character does not support an enhanced sentence, the nature of his

crime does. We conclude that Stull has failed to carry his burden to show that his sentence is

inappropriate. Therefore, we affirm.

       Affirmed.

RILEY, J., and MATHIAS, J., concur.




                                               4